department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org organization name org address date xx date address address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein uil last date for filing a petition with the tax_court november 20xx certified mail - return receipt dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20x x you have agreed to this adverse determination per signed form_6018 on june 20xx our adverse determination was made for the following reasons org is not operated for an exclusive exempt_purpose as is required by sec_501 and sec_1 c -1 d a substantial part of the of org furthers private interests monies returned to trustee rather than public interests which 1s prohibited by sec_1_501_c_3_-1 the foundation failed to make financial distributions or provide any activity as a supporting_organization to a specified organization activities the organization did not operate exclusively for exempt purposes because it was organized and operated for the benefit of private interests rather than public interests and its net_earnings and assets inured to the benefit of its creators trustees and directors which is prohibited by sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx legend org organization name family board members donor donor co-1 xx date xyz state donor family donor trustee trustee bm-1 bm-2 co-2 co-3 co-4 p g companies primary issue whether the sec_501 tax exempt status of org should be revoked effective january 20xx because it is not operated exclusively for tax exempt purposes facts declaration of trust org the organization was created with a declaration of trust declaration by trustee and donor hereinafter sometimes collectively referred to as donor’ and trustee hereinafter sometimes referred to as trustee on february 19xx pursuant to the declaration the organization was created for the purpose of establishing an organization which is described in internal_revenue_code irc sec_501 and sec_509 the declaration provides in part the trust is organized and at all times thereafter will be operated exclusively to support or benefit as defined by sec_1_509_a_-4 one or more publicly supported organizations including the co-1 as the primary charity earnings_of this trust shall inure to the benefit of any individual and no part of the activities of this trust shall consist of carrying on propaganda or otherwise attempting to influence legislation or participating in or intervening in including the publication or distribution of statements any political campaign on behalf of any candidate for public_office no part of the net the trust shall be irrevocable donor hereby expressly waives the right and the power to alter amend revoke or terminate the trust or any of the terms of this declaration donor hereby renounces any power to determine or control or control by alteration amendment revocation termination or otherwise and donor renounces any interest in either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate each year the trustee shall distribute thirty-five percent of the net_income the trust to the co-1 for purposes of this agreement net_income shall be determined pursuant to the laws of the state of xyz it is intended that the distributions to the co-1 will help the co-1 perform its functions and carry out it purposes in order to insure that this happens the board shall meet with the governing body of the co-1 or a representative thereof to determine the use of such distributions form 886-acrev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx in addition to this distribution each year the trustee shall distribute a total of of the net_income of this trust to one or more organizations listed on schedule a which by this reference is made a part hereof or to the co-1 as is directed by the board in writing signed by at least members of the board in the event the trustee determines in trustee’s sole and complete discretion that the trust fund is too small to economically administer then in such event the trustee shall distribute the trust fund in its entirety outright and free of trust to such organizations as described in sec_170 as the trustee in trustee’s total and complete discretion shall determine upon winding up and dissolution of this trust after paying or adequately providing for the debts and obligations of the trust the remaining assets shall be distributed to a non- profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 of the code in the event that the trust does not obtain tax exempt status under sec_501 and a of the code the assets of the trust shall go to the donor family as defined herein as a contingent_remainder the board shall be that body that has the authority power and discretion as described herein the board shall consist of members the members of the board shall be determined as follows one board member shall be appointed by the co-1 or its designated agent two board members shall be from the class consisting of trustee and donor and each of their descendants the donor family the other members of the board shall be appointed by a majority vote of the board the initial remaining board members shall be bm-1 and bm-2 in 19xx the donors donated dollar_figure in cash and dollar_figure in noncash items notes receivable to companies and stock the loans and investments were reported on the 19xx form_990 the companies later went bankrupt and the loans and investments were subsequently written off there are approximately organizations listed on schedule a tax exempt status based on its representations during the application process by letter dated august 20xx the organization was recognized by the service as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and classified as an organization that is not a private_foundation because it is described in sec_509 form 886-a crev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service eye 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx 20xx 20xx board_of directors and donor from inception no board members of the organization had any in 20xx 20xx and 20xx the members of the board_of directors were bm-2 and connection with the primary supported_organization and no members were chosen by the primary supported_organization neither the primary supported_organization or any other public charity had any voice in the organization’s operations and board_of directors meeting minutes from inception the organization has never conducted any board_of directors meetings meetings with primary and secondary charities the organization did not meet with any charity during calendar years 20xx 20xx and 20xx this chart shows sources of revenue expenses assets liabilities and net assets org forms ty 20xx ty20xx 4xty 20xx revenue contributions interest dividends gain loss on sale of assets total revenue expenses grants accounting fees investment fees total expenses assets liabilities and net assets cash other notes loans receivable investments - other other assets total assets total liabilities net assets fund balance form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx the chart shows grants and contributions to charitable entities grants and contributions ty 20xx ty20xx ty 20xx loans and investments the 20xx form_990 of the organization showed a dollar_figure loss on securities and a dollar_figure loss on notes and accounts_receivable at the end of 20xx both assets were deemed worthless and written off due to the dot com collapse terrorist attacks and stock market decline the organization failed to maintain adequate books_and_records could provide only partial records to substantiate the losses questioned amounts reported on forms as reported by their accounting firm and were unable secure requisite records from the accounting firm the organization stated substantially_all losses were due to bad investments in and loans to the co-2 co-3 and co-4 law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization regulation sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private form 886-a crev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer department of the treasury - intermal revenue service explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_6001-1 of the income_tax regulations provides exempt_organizations in additional to such permanent books_and_records as are required by paragraph a of this section with respect to the tax imposed by sec_511 on unrelated_business_income of certain exempt_organizations every organization exempt from tax under sec_501 shall keep such permanent books of account or records including inventories as sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall also keep such books_and_records as are required to substantiate the information required by sec_6033 see sec_6033 and sec_1_6033-1 are sec_1_6001-1 of the income_tax regulations provides retention of records the books_or_records require by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit in walter mack podolece petitioner v commissioner of internal revenue respondent t c memo tax ct memo lexi sec_268 t c m cch the court found where a taxpayer fails to keep the required books_and_records respondent is authorized under sec_446 to reconstruct income in accordance with a method which clearly reflects the full amount of income received 92_tc_661 in 92_tc_661 u s tax ct lexi sec_42 t c no the court found their correct_tax liabilities where a taxpayer fails to keep the required books_and_records or if the records he or she maintains do not clearly reflect income then respondent is authorized by sec_6001 requires all taxpayers to maintain sufficient records to determine form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx sec_446 to reconstruct income in accordance with a method which clearly reflects the full amount of income received menequzzo v commissioner 43_tc_824 see also 237_f2d_830 cir in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation jt was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government’s position the sec_501 tax exempt status of org the organization should be revoked because it is not operated exclusively for tax exempt charitable purposes the organization conducted no charitable activities in 20xx 20xx and 20xx no grants were made to charities no board meetings were held and no contact was made with any charities as substantial contributors trustee and donor are disqualified persons and insiders there is no indication that the investments and terms of the notes were considered by the entire board that alternative investments for the organization were ever considered that the investments and notes were reviewed by anyone acting in the interests of charity and there is no evidence that the organization made any attempts at collection there is no evidence that the board attempted to ensure that the organization received the payments due on the loan it does not appear that any attempt was made to ensure the organization’s assets or income were protected the lack of charitable activities the continued failure to protect the value of the investments the lack of board_of directors’ meetings to discuss alternative investments and the lack of oversight of any investment all establish that the organization is operated for non-exempt purposes the loans were not conducted in a business-like fashion they were not secured there was no evidence at attempt to recover the losses the organization fails to serve a public rather than a private interest and therefore is not operated exclusively for charitable purposes accordingly org is operated for a substantial non-exempt purpose and fails to qualify for exemption from federal_income_tax as an organization described under sec_501 see revrul_67_5 form 886-a rev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx conclusion accordingly the organization’s status as an organization described under sec_501 should be revoked effective january 20xx because it did not operate exclusively for exempt purposes form_1041 u s income_tax return for estates and trusts should be filed for tax years ending december 20xx through december 20xx subsequent returns are due no later than the day of the month following the close of the trust’s accounting_period returns for years ended december 20xx through december 20xx should be sent to the following mailing address taxpayer’s position the organization agrees to revocation of their sec_501 tax exempt status trustee stated that no personal gain or tax_benefit was ever derived by any member of the donor family from the organization that had he known the complex rules and regulations required of a sec_509 supporting_organization he never would have established the organization and that he never received any guidance from the promoter who recommended the organization be formed alternative issue in the alternative whether org should be reclassified as a private_foundation facts see prior discussion law income_tax regulations sec_1_509_a_-4 regarding the organizational_test a a organization must meet provides in general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1 c - b i limit the purposes of such organization to one or more of the purposes set forth in sec_509 form 886-arev department of the treasury - internal_revenue_service page -7- schedule no or exhibit year period ended 20xx 20xx 20xx form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph income_tax regulations sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries income_tax regulations sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides form 886-a rev department of the treasury - internal_revenue_service page -8- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx in general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degree of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows form 886-a crev department of the treasury - internal_revenue_service page -9- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of’ one or more different publicly supported organizations within the meaning of sec_509 only if it can be demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of supervised or controlled in connection with as follows in order for a supporting_organization to be supervised or controlled in connection with one or more publicly supported organizations there must be common supervision or control by the persons supervising or controlling both the supporting_organization and the publicly supported organizations to insure that the supporting_organization will be responsive to the needs and requirements of the publicly supported organizations therefore in order to meet such requirement the control or management of the supporting_organization must be vested in the same persons that control or manage the publicly supported organizations a supporting_organization will not be considered to be supervised or controlled in connection with one or more publicly supported organizations if such organization merely makes payments mandatory or discretionary to one or more named publicly supported organizations even if the obligation to make payments to the named beneficiaries is enforceable under state law by such beneficiaries and the supporting organization's governing instrument contains provisions whose effect is described in sec_508 and b such arrangements do not provide a sufficient connection between the payor organization and the needs and requirements of the publicly_supported_organization to constitute supervisions or control in connection with such organizations form 886-a crev department of the treasury - internal_revenue_service page -10- oe 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx income_tax regulations sec_1_509_a_-4 provides guidance on the meaning of operated in connection with as follows general_rule i except as provided in subdivisions ii and iii of this subparagraph and subparagraph of this paragraph a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test which is defined in subparagraph of this paragraph and the integral part test which is defined in subparagraph of this paragraph responsiveness test i for purposes of this paragraph a supporting_organization will be considered to meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations within the meaning of this subparagraph in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii a one or more officers directors or trustees of the supporting_organization are elected or appointed by the officers directors trustees or membership of the publicly supported organizations b one or more members of the governing bodies of the publicly supported organizations are also officers directors or trustees of or hold other important offices in the supporting organizations or c the officers directors or trustees of the supporting_organization maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations and d by reason of a b or c of this subdivision the officers directors or trustees of the publicly supported organizations have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making them and the selection of recipients of such supporting_organization and in otherwise directing the use of the income or assets of such supporting_organization iii a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization is a named beneficiary under such charitable trust's governing instrument and form 886-a crev department of the treasury - internal_revenue_service page -11- schedule no or exhibit year period ended 20xx 20xx 20xx form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org c the beneficiary organization has the power to enforce the trust and compel an accounting under state law integral part test general_rule i for purposes of this paragraph a supporting_organization will be considered to meet the integral part test if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet this test either subdivision ii or subdivision iii of this subparagraph must be satisfied ii the activities engaged in for or on behalf of the publicly supported organizations are activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves iii a the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more’of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization's total support so as to insure such attentiveness in applying the preceding sentence if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization b even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so long as such program or activity is a substantial one form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a name of taxpayer explanation of items department of the treasury - intemal revenue service org schedule no or exhibit year period ended 20xx 20xx 20xx d all pertinent factors including the number of beneficiaries the length and nature of the relationship between the beneficiary and supporting_organization and the purpose to which the funds are put as illustrated by subdivision iii b and c of this subparagraph will be considered in determining whether the amount of support received by a publicly supported beneficiary organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization normally the attentiveness of a beneficiary organization is motivated by reason of the amounts received from the supporting_organization thus the more substantial the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the likelihood that the required degree of attentiveness will be present however in determining whether the amount received from the supporting_organization is sufficient to insure the attentiveness of the beneficiary organization to the operations of the supporting_organization including attentiveness to the nature and yield of such supporting organization's investments evidence of actual attentiveness by the beneficiary organization is of almost equal importance an example of acceptable evidence of actual attentiveness is the imposition of a requirement that the supporting_organization furnish reports at least annually for taxable years beginning after date to the beneficiary organization to assist such beneficiary organization in insuring that the supporting_organization has invested its endowment in assets productive of a reasonable rate of return taking appreciation into account and has not engaged in any activity which would give rise to liability for a tax imposed under sec_4941 sec_4943 sec_4944 or sec_4945 if such organization were a private_foundation the imposition of such requirement within days after date will be deemed to have retroactive effect to date for purposes of determining whether a supporting_organization has met the requirements of this subdivision for its first two taxable years beginning after date the imposition of such requirement is however merely one of the factors in determining whether a supporting_organization is complying with this subdivision and the absence of such requirement will not preclude an organization from classification as a supporting_organization based on other factors e however where none of the beneficiary organizations is dependent upon the supporting_organization for a sufficient amount of the beneficiary organization's support within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizations have enforceable rights against such organization under state law revrul_76_32 1976_1_cb_160 held that so long as the agreement of the supporting_organization to provide reports to the supported_organization is observed it will be considered evidence of actual attentiveness within the meaning of sec_1 a -4- iii d of the regulations for purposes of determining whether the attentiveness requirement of the integral part test of sec_1_509_a_-4 is satisfied however while the agreement will be considered evidence of actual attentiveness under sec_1_509_a_-4 i11 d it will not in itself satisfy the attentiveness requirement of the integral part test of sec_1_509_a_-4 iii form 886-a crev department of the treasury - internal_revenue_service page -13- ore 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx 20xx 20xx rather in order to satisfy that requirement all of the factors mentioned in the regulations must be taken into consideration income_tax regulations sec_1_509_a_-4 regarding control by disqualified persons provides in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization government position it is the government’s position that org’s tax exempt status should be revoked alternatively it should be reclassified as a private_foundation form 886-a cev department of the treasury - internal_revenue_service page -14- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation was intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 58_tcm_402 603_f2d_1274 cir publicly supported organizations as defined in sec_509 and are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie charitable fund f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational and operational_test org is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly supported organizations s the declaration of trust and schedule a thereto of org specifically names the co-1 and organizations listed on schedule a as the organizations that will be supported all of these organizations have received a ruling that they are described in sec_501 of the internal_revenue_code_of_1986 and are not a private_foundation because they are described in sec_509 and sec_170 the declaration of trust mandates annual distributions and restricts those grants to the specified publicly supported charities form 886-a rev department of the treasury - internal_revenue_service page -15- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx however the trustee has the power to determine the trust corpurs is to small to economically administer and can distribute it to any charity he selects furthermore upon dissolution the trust’s assets can be distributed to any public charity distributions are not limited to the specified public_charities see quarrie supra holding that the organizational_test is not satisfied where the trustee has the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries become unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public thus the organizational_test is not satisfied relationship_test as set forth in sec_1_509_a_-4 there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations e that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case the facts indicate that none of the five board members was appointed by the publicly_supported_organization the co-1 therefore the requirements to meet one of the first two types of relationship are not met the and final relationship possible for sec_509 organizations is the operated in connection with relationship which requires that the supporting_organization be responsive to the needs or demands of the publicly_supported_organization and constitute an integral part of or maintain a significant involvement in the affairs of the publicly_supported_organization this relationship is satisfied where the supporting_organization meets both the responsiveness and integral part tests neither test has been met in this case org does not satisfy the responsiveness test sec_1_509_a_-4 or iii must be satisfied income_tax regulations sec_1_509_a_-4 requires a supporting_organization to demonstrate that one or more of the in order to meet the responsiveness test either form 886-a crev department of the treasury - internal_revenue_service page -16- form 886a name of ‘taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx officers director or trustees of the supporting organizations either a be appointed or elected by specified representatives of the publicly supported organizations or b be members of the governing body of the publicly supported organizations or c maintain a close and continuous working relationship with the officers directors or trustees of the publicly supported organizations there is no evidence that the officers directors or trustees of org satisfy any of these relationships even if such a relationship existed by virtue of the relationship the officers directors or trustees of the publicly supported organizations would have to have a significant voice in the investment policies of the supporting_organization the timing of grants the manner of making grants the selection of recipients by the supporting_organization and in otherwise directing the use of the income or assets of the supporting_organization there is no evidence that the co-1 has a significant voice in org’s operations the board did not exercise oversight - it did not meet if this test is not met there is a second way to satisfy the responsiveness test that is set forth in income_tax regulations sec_1_509_a_-4 the second method requires that a the supporting_organization be a charitable_trust under state law b each specific publicly_supported_organization be a named beneficiary under the trust’s governing instrument and c the beneficiary organization have the power to enforce the trust and compel an accounting under state law the declaration of trust requires the trustee to distribute of the net_income of the trust to the co-1 and a total of of the net_income to one or more of the organizations listed on schedule a there are over organizations listed on schedule a that the trustee can select as grant recipients only the co-1 is entitled to receive a specified portion of the foundation’s net_income the foundation is not required to make any specified distributions to any of the other organizations therefore the foundation has not established that any of these organizations are beneficiaries to the trust or that they have the power to enforce the trust under state law thus this test is also not satisfied by org while the responsiveness test guarantees that the publicly_supported_organization can influence the activities of the supporting_organization the integral part test ensures that the publicly_supported_organization will be motivated to attend to the operations of the supporting_organization the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides sec_1 a - i i in order to meet the integral part test either sec_1 i1 or iii must be satisfied sec_1_509_a_-4 provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves thus this form 886-a rev department of the treasury - internal_revenue_service page -17- form 886a name of taxpayer explanation of items department of the treasury - interna revenue service org schedule no or exhibit year period ended 20xx 20xx 20xx part of the integral part test applies in those situations in which the supporting_organization actually engages in activities which benefit the publicly supported organizations as opposed to simply making grants to support the publicly supported organizations see roe foundation t c m pincite cuddeback foundation v commissioner tcmemo_2002_300 org does not meet this test because it does not perform any activities the publicly supported organizations conduct themselves because the organization did not perform any activities for or on behalf of publicly supported organizations that the publicly supported organizations would otherwise perform themselves the applicable rules for satisfying the integral part test are in sec_1_509_a_-4 this section of the regulation has the following basic requirements payment of substantially_all of its income to publicly supported organizations the amount received by one publicly_supported_organization must be sufficient to motivate it to pay attention to the operations of the supporting_organization and a substantial amount of the total support of the organization must go to those publicly supported organizations that meet the attentiveness requirement the second requirement is not satisfied so the third requirement cannot be satisfied the organization had no income during the years under examination so the first requirement is moot sec_1_509_a_-4 provides that the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness sec_1_509_a_-4 provides that a supporting_organization can meet the attentiveness requirement even where the amount of support received by the publicly_supported_organization does not represent a sufficient part of the publicly supported organization’s total support if it can be demonstrated that support is earmarked for a substantial program of the publicly_supported_organization that would be interrupted without the supporting organization’s support and finally sec_1_509_a_-4 provides that all pertinent factors received by a publicly_supported_organization is sufficient to insure the attentiveness of such organization to the operations of the supporting_organization it goes on to note the importance of the percentage of the income received from the supporting_organization is in determining if the publicly_supported_organization will have the requisite degree of attentiveness and concludes that evidence of actual attentiveness is almost as important will be considered in determining whether the amount of support the organization did not make any grants to the co-1 or any other public charity during the years under examination receiving -0- is not sufficient to motivate a public charity to be attentive to the organization’s operations form 886-a cev department of the treasury - internal_revenue_service page -18- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx 20xx furthermore the facts show the co-1 was not attentive to the operations of the organization the board members of org have not met with the co-1’s board members to discuss the specific needs of the co-1 the co-1 was not involved in determining the investment strategies and options and the amount of the grants the co-1 did not appoint a board member to represent it there is no evidence that the co-1 inquired about the lack of grants or reasons therefor taking into consideration all pertinent factors the amount of support provided to the co-1 by org was insufficient to ensure its attentiveness control test internal_revenue_code sec_509 and sec_1_509_a_-4 provides that a supporting_organization may not be controlled directly or indirectly by disqualified persons trustee and donor are substantial contributors to org and are therefore disqualified persons to org there are five members of the board_of directors of org the board_of org have never met to approve the grants and investment activity therefore the founders trustee and donor disqualified persons exercised total control in determining who would be grant recipients and in determining the investment strategies the board exercises no oversight conclusion org alternatively should be reclassified as an organization that is a private_foundation defined in sec_509 effective january 20xx org should not be classified as a supporting_organization because it has not established that it has met the requirements set forth in sec_1_509_a_-4 through j the effect of this determination will be that the organization is required to file form_990-pf return of private_foundation form_990-pf should be filed for tax years ending december 20xx through december 20xx subsequent returns are due no later than the day of the month following the close of the organization’s accounting_period send your returns to the following mailing address note form_990-pf is required for each year until private_foundation_status is terminated under sec_507 form 886-a rev department of the treasury - internal_revenue_service page -19- department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we propose modifying your private_foundation_status under sec_509 of the internal_revenue_code code your exempt status under sec_501 of the code is still in effect if you accept our findings take no further action we will issue a final letter modifying your private_foundation_status if you do not agree with our proposed modification of private_foundation_status you may provide additional information that you would like to have considered or you may submit a written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days from the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly letter catalog number 34811r you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34811r
